Citation Nr: 0336623	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-00 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for swelling of the 
neck and on the left side of the body, to include as due to 
an undiagnosed illness.

2.  Entitlement to service connection for sinusitis, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for hypertension and 
cardiovascular symptoms, claimed as fluctuating blood 
pressure and heart rate changes, to include as due to an 
undiagnosed illness.

4.  Entitlement to service connection for irritable bowel 
syndrome (IBS), claimed as blood in the stool and stomach 
problems, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for muscle and joint 
aches, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for depression and 
panic attacks, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a liver condition, 
to include as due to an undiagnosed illness.

8.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.

In the veteran's December 2002 substantive appeal he 
requested a Travel Board hearing.  In a subsequent statement 
dated in February 2003, the veteran indicated that he no 
longer wanted a hearing before the Board and asked that his 
case be forwarded for a decision.  As such, the veteran's 
hearing request is deemed withdrawn. 38 C.F.R. § 20.704(e). 

For the sake of clarity, the Board has combined some of the 
issues on appeal as they appear on the cover page of the 
instant decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The veteran received the Southwest Asia Service Medal, 
the Sea Service Deployment Ribbon, and the Kuwaiti Liberation 
Medal.  The veteran's service medical records indicate the 
veteran was exposed to heavy atmospheric smoke generated as a 
result of numerous oil well fires.  

3.  There is no competent medical evidence of a current 
disability involving swelling of the veteran's neck or left 
side of his body.

4.  The veteran has been diagnosed with sinusitis; this 
disorder is related to the veteran's period of active duty 
service. 
  
5.  The veteran has been diagnosed with hypertension; this 
disorder is not causally or etiologically related to the 
veteran's period of active duty service, nor did it manifest 
within one year of separation from said service.

6.  The veteran has been diagnosed with irritable bowel 
syndrome (IBS), which has been determined to be a medically 
unexplained chronic multisymptom illness.  

7.  The veteran's muscle and joint aches, have not been 
attributed to a known diagnosis. 

8.  There is no competent medical evidence of a current 
diagnosis of depression or panic attacks.  

9.  The veteran's liver condition, to include elevated 
bilirubin and albumin, has not been attributed to a known 
diagnosis

10.  There is no competent medical evidence of a current 
diagnosis of memory loss.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
swelling of the neck and on the left side of the veteran's 
body, to include as a manifestation of an undiagnosed 
illness, have not been met. 38 U.S.C.A. §§ 101(2), (22), 
(24), 1101, 1110, 1111, 1112, 1117, 1118, 1131, 1132, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.317 (2003).

2.  The criteria for entitlement to service connection for 
sinusitis have been met.      38 U.S.C.A. §§ 101(2), (22), 
(24), 1101, 1110, 1111, 1112, 1117, 1118, 1131, 1132, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.317 (2003).

3.  The criteria for entitlement to service connection for 
hypertension and cardiovascular symptoms, claimed as 
fluctuating blood pressure and heart rate changes, to include 
as a manifestation of an undiagnosed illness, have not been 
met. 38 U.S.C.A. §§ 101(2), (22), (24), 1101, 1110, 1111, 
1112, 1117, 1118, 1131, 1132, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.317 (2003).

4.  The criteria for entitlement to service connection for 
IBS, claimed as blood in the stool and stomach problems, to 
include as a manifestation of an undiagnosed illness, have 
been met. 38 U.S.C.A. §§ 101(2), (22), (24), 1101, 1110, 
1111, 1112, 1117, 1118, 1131, 1132, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.317 (2003).

5.  The criteria for entitlement to service connection for 
muscle and joint aches, to include as a manifestation of an 
undiagnosed illness, have been met. 38 U.S.C.A.  §§ 101(2), 
(22), (24), 1101, 1110, 1111, 1112, 1117, 1118, 1131, 1132, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2003).

6.  The criteria for entitlement to service connection for 
depression and panic attacks, to include as a manifestation 
of an undiagnosed illness, have not been met. 38 U.S.C.A. §§ 
101(2), (22), (24), 1101, 1110, 1111, 1112, 1117, 1118, 1131, 
1132, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2003).

7.  The criteria for entitlement to service connection for a 
liver condition, to include as a manifestation of an 
undiagnosed illness, have been met. 38 U.S.C.A.              
§§ 101(2), (22), (24), 1101, 1110, 1111, 1112, 1117, 1118, 
1131, 1132, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2003).

8.  The criteria for entitlement to service connection for 
memory loss, to include as a manifestation of an undiagnosed 
illness, have not been met. 38 U.S.C.A.             §§ 
101(2), (22), (24), 1101, 1110, 1111, 1112, 1117, 1118, 1131, 
1132, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and eliminated the 
former statutory requirement that claims be well grounded.   
The VCAA applies to this case as the veteran's claim was 
filed in April 2002, after the effective date for the new 
legislation.  See VAOPGCPREC 7-2003 (November 19, 2003).  
There has been compliance with this law, as discussed in more 
detail below.  

In this regard, the veteran's service medical and personnel 
records have been associated with the claims folder.  The RO 
has obtained all VA and non-VA evidence identified by the 
appellant.  In June 2002, the RO sent a letter to the 
appellant explaining the VCAA and asking him to submit 
certain information in connection with his claims.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
obtain. The letter explained that VA would make reasonable 
efforts to help him get evidence such as medical records, 
etc., but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The veteran was asked to identify all VA and private health 
care providers who had records pertinent to his claims and to 
complete releases for each such provider.  The RO sent an 
additional letter in June 2002, which specifically addressed 
the evidence necessary to substantiate service connection 
claims based on the veteran's Gulf War Service.  Therefore, 
the Board finds that the Department's duty to notify has been 
fully satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board notes that in the June 2002 VCAA notification 
letters the RO instructed the veteran to submit the requested 
information and/or evidence within 30 days of the notice.  
Recently in Paralyzed Veterans of America, et. al. v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010, slip op. at 18 (Fed. Cir. Sept. 22, 2003), the Federal 
Circuit invalidated 38 C.F.R. §3.159(b)(1), which allowed the 
RO to adjudicate the claim based on the evidence of record at 
the end of a 30 day period.  In the instant case, while the 
veteran was given 30 days to respond to the June 2002 
letters, he was also notified that he had up to one year to 
submit the requested information.  More than one year has 
expired since the veteran was notified of the evidence needed 
to substantiate his claims.  

The veteran has been accorded ample opportunity to submit 
evidence and argument and has not indicated that he has 
additional evidence to submit.  The Board finds that VA has 
done everything reasonably possible to assist the veteran.  
In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  

Laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110. Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA).  Section 202 of the bill expands compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service connected. The changes 
are effective as of March 1, 2002.  38 U.S.C.A. § 1117, as 
added by § 202 of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001).

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest: during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2006; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines by 
regulations to be service-connected.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that at that time 
there was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 
(July 6, 2000), and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

Background

The Board notes that the veteran has attributed the 
disabilities for which he seeks service connection to his 
period of active duty service.  Specifically, he claims that 
he suffers from the following as a result of his service in 
the Persian Gulf: swelling of his neck and on the left side 
of his body; sinusitis; blood in his stool; muscle and joint 
aches; stomach problems; depression and panic attacks; neck 
swelling; a liver condition; cardiovascular symptoms and 
hypertension, to include heart rate changes and fluctuating 
blood pressure; and memory loss.  

The veteran received the following medals and ribbons: the 
Southwest Asia Service Medal; the National Defense Service 
Medal; the Meritorious Unit Commendation; the Sea Service 
Deployment Ribbon; the Kuwaiti Liberation Medal; and the Navy 
Unit Commendation. 

Analysis

The Board has carefully reviewed the evidence of record, 
which includes but is not limited to: the veteran's 
contentions; his service medical records; his DD-214; VA 
outpatient treatment records from the Muskogee and 
Fayetteville VA Medical Centers (VAMC); lay statements from 
various family members and friends of the veteran; private 
medical records from Dr. C.A., Dr. R.T.K., Dr. A.L., Mayes 
County Medical Center, Tulsa Neurology Clinic, Saint Francis 
Hospital, Dr. D.D.L., Dr. R.W. and Dr. B.B.; and reports of 
VA examination dated in July 2002.  Although the Board has an 
obligation to provide reasons and bases supporting the 
following decisions, there is no need to discuss, in detail, 
all the evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the specific 
claims.  

A.  Entitlement to service connection for swelling of the 
neck and on the left side of the body, to include as due to 
an undiagnosed illness.

After a careful review of the evidence delineated above, the 
Board concludes that service connection is not warranted for 
swelling on the left side of the body and neck, to include as 
due to an undiagnosed illness.  In this regard, the veteran's 
service medical  records are negative for any complaints or 
diagnoses of swelling of the left side of his body or neck.   
An entry dated in July 1991 from the Medical Aid Station Port 
of Al Jubail, Saudi Arabia, indicates the veteran was 
subjected to Kuwaiti oil fire smoke during the total period 
of his deployment to Southwest Asia in support of Operation 
Desert Storm.

VA outpatient treatment records from Muskogee VAMC dated in 
2002, indicate the veteran complained of some swelling on his 
left side and face.  In March 2002, swelling of the neck was 
attributed to an enlarged thyroid and a small firm mass on 
the veteran's posterior neck.  Complaints of neck swelling 
are contained in records from Fayetteville VAMC.  Lay 
statements from friends and family indicate the veteran 
complained of swelling.  

Private medical records from Dr. C.A., Dr. R.T.K., Dr. A.L., 
Mayes County Medical Center, and Saint Francis Hospital were 
negative for complaints of swelling of the neck and on the 
left side of the veteran's body.  Records from the Tulsa 
Neurology Clinic note complaints of swelling on the left side 
of his body.  Again complaints of swelling contained in 
records from Dr. D.D.L. and Dr. R.W. were in connection with 
the veteran's neck.  At that time, the veteran was diagnosed 
with lymphphadenitis.  Medical records from Dr. B.B. dated in 
January 2002 note complaints of swelling with no reference to 
the veteran's period of service. 

While the record contains some complaints of swelling on the 
left side of the veteran's body and neck, there is no 
evidence of any current disability in the most recent medical 
evidence of record.  In July 2002, the veteran was afforded a 
general medical VA examination.  Upon examination, the 
veteran had no swelling of any extremity in his body.  He did 
report past episodes of swelling, which had migrated into his 
abdomen and left testicle, but the veteran stated they had 
resolved.  Physical examination revealed the veteran's neck 
was supple, non-tender, and there were no masses.

The Board finds that the veteran, who is a Persian Gulf 
veteran, does not have a 'qualifying chronic disability' for 
purposes of VA compensation.  As noted above, the most recent 
medical evidence of record indicates that the veteran does 
not have a current disability involving swelling of the left 
side of his body or neck, and in the absence of proof of a 
present disability, there is no valid claim presented.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the 
preponderance of the evidence is against the veteran's claim 
on both a direct causation basis and as a manifestation of an 
undiagnosed illness.  The evidence is not in relative 
equipoise and thus, the veteran may not be afforded the 
benefit of the doubt and his claim must be denied. See 
38 C.F.R. § 3.102.

B.  Entitlement to service connection for sinusitis, to 
include as due to an undiagnosed illness.

After a careful review of the evidence delineated above, the 
Board concludes that service connection is warranted for 
sinusitis.  Initially, the Board notes that the veteran 
originally claimed entitlement to service connection based on 
an undiagnosed illness.  However, as the veteran has been 
diagnosed with sinusitis, it does not constitute an 
undiagnosed illness due to the veteran's Gulf War service. 
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) (emphasis 
added).  Thus, the Board shall proceed with evaluating the 
veteran's claim on a direct causation basis.  

While the veteran's service medical records are negative for 
any complaints or diagnoses of sinusitis, private medical 
records from Dr. D.D.C. and Dr. R.W. indicate that a month 
after the veteran's discharge from service, he was diagnosed 
with allergies and head congestion in May 1993.  At the time, 
the veteran was prescribed Depo-Medrol 80 and Decadron.  
Subsequent treatment notes indicate the veteran complained of 
and was diagnosed with sinus problems.  Treatment was the 
same medications as prescribed in May 1993.

VA outpatient treatment records from the Muskogee VAMC and 
Fayetteville VAMC contain repeated diagnoses of sinusitis.  
An entry dated in October 2001 from Tulsa Neurology Clinic 
indicates the veteran complained of sinus problems since 
service.  Medical records from Dr. B.B. indicate the veteran 
complained of sinus problems in January 2002.  

Upon VA examination in July 2002, the veteran complained of 
continued sinus problems.  The examiner indicated that she 
reviewed the veteran's records.  She noted that the veteran 
was seen by Dr. D.D.C. in May 1993 and diagnosed with sinus 
problems.  The examiner further noted that immediately 
following his discharge from service and up until the 
present, the veteran has continued to have sinus problems.  
After physical evaluation, the veteran was diagnosed with 
chronic sinusitis.   

While the Board is aware that the July 2002 examiner did not 
directly supply a medical nexus opinion, she did note 
complaints of sinusitis beginning a month after the veteran's 
discharge.  Given the proximity of the initial diagnosis of 
sinusitis from the veteran's discharge from service and the 
continuity of symptomatology to the present time, the Board 
finds that the evidence establishes sinusitis is related to 
the veteran's period of service. 38 C.F.R. § 3.303(d).  Thus, 
affording the veteran all reasonable doubt, service 
connection is granted. 38 C.F.R. § 3.102.

C.  Entitlement to service connection for hypertension and 
cardiovascular symptoms, claimed as fluctuating blood 
pressure and heart rate changes, to include as due to an 
undiagnosed illness.

After a careful review of the evidence delineated above, the 
Board concludes that service connection is not warranted for 
hypertension or cardiovascular symptoms such as fluctuating 
blood pressure and heart rate changes, to include as due to 
an undiagnosed illness.  

As the veteran has been diagnosed with hypertension, it does 
not constitute an undiagnosed illness due to the veteran's 
Gulf War service. See 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a).  Thus, service connection for cardiovascular 
symptoms as a result of an undiagnosed illness must be denied 
as a matter of law. See Sabonis, supra.  However, the Board 
shall proceed on a direct causation basis.

The veteran's service medical records are negative for any 
diagnoses of hypertension.   Upon the veteran's March 1993 
separation examination, his blood pressure was listed as 
116/76.  In dental health questionnaires dated in 1989, 1991, 
and 1992, the veteran indicated that he did not have heart 
problems or hypertension.

VA outpatient treatment records from Muskogee VAMC and 
Fayetteville VAMC, while containing complaints of a racing 
heart, are silent for diagnoses of hypertension.  Lay 
statements from family and friends indicate the veteran 
complained of hypertension.  A February 2002 treatment record 
from Dr. C.A. contains a diagnosis of hypertension.  An 
echocardiogram performed in March 2002 at the Mayes County 
Medical Center, showed no significant valvular abnormalities 
and no structural heart disease.  Private medical records 
from Dr. D.D.L. and Dr. R.W. also note hypertension in 
November 2001.  Upon VA examination in July 2002, the 
veteran's blood pressure was 148/86, 156/88, and 155/96.  
Pulse ranged from 104 to 74, which was the last pulse reading 
when he was standing and after about an hour in the clinic.  
The veteran's heart was regular without murmurs, rubs, 
clicks, or palpitations.

While the record contains diagnoses of hypertension, there is 
simply no medical evidence of a nexus between the current 
disability and an in-service disease or injury. See Pond, 
supra.   Further, it appears the first diagnosis of 
hypertension was in November 2001, some eight years after the 
veteran's discharge from service and outside the one-year 
presumptive period. 38 C.F.R. §§  3.307, 3.309.  Though the 
veteran has stated his hypertension is related to service, he 
is not competent to provide probative evidence. Espiritu, 
supra.   The preponderance of the evidence is against the 
veteran's claim on both a direct causation basis and as a 
manifestation of an undiagnosed illness.  The evidence is not 
in relative equipoise and thus, the veteran may not be 
afforded the benefit of the doubt and his claim must be 
denied. See 38 C.F.R. § 3.102.

D.  Entitlement to service connection for irritable bowel 
syndrome, claimed as  blood in the stool and stomach 
problems, to include as due to an undiagnosed illness.

After a careful review of the evidence delineated above, the 
Board concludes that service connection is warranted for 
irritable bowel syndrome, previously claimed as blood in the 
veteran's stool and stomach problems, to include as due to an 
undiagnosed illness.  In this regard, while the veteran's 
service medical records are negative for any diagnoses of 
irritable bowel syndrome, an entry dated in July 1991 from 
the Medical Aid Station Port of Al Jubail, Saudi Arabia, 
indicates the veteran was subjected to Kuwaiti oil fire smoke 
during the total period of his deployment to Southwest Asia 
in support of Operation Desert Storm.

Outpatient treatment records from Fayetteville VAMC note the 
veteran first complained of blood in his stool in June 2001.  
Treatment notes from Muskogee VAMC indicate the veteran 
complained of loose stools and abdominal pain.  Private 
medical records from Dr. A.L. also note complaints of blood 
in the veteran's stools.  

While the veteran was previously diagnosed with peptic ulcer 
disease and gastroesophageal reflux, upon VA examination in 
July 2002 the veteran was diagnosed with irritable bowel 
syndrome.  The veteran complained of diarrhea every two or 
three days, as well as abdominal pain.

In the instant case, based on the evidence above, the 
veteran, who is a Persian Gulf veteran, has been found to 
have a "medically unexplained chronic multisymptom illness." 
38 U.S.C.A. § 1117.  Irritable bowel syndrome was first 
diagnosed in July 2002, approximately nine years after the 
veteran's Gulf War service.  
According to the applicable rating criteria, a 10 percent 
rating is assigned for moderate irritable colon syndrome with 
frequent episodes of bowel disturbance with abdominal 
distress. 38 C.F.R. § 4.114, Diagnostic Code 7319.  The 
medical evidence of record, specifically the July 2002 VA 
examination, supports a finding of frequent diarrhea with 
complaints of abdominal pain.  Thus, the Board is satisfied 
that irritable bowel syndrome manifested to a degree of 10 
percent or more prior to December 31, 2006. 38 C.F.R. 
§ 3.317(a)(1)(i). 

As irritable bowel syndrome, by history, physical 
examination, or laboratory tests cannot be attributed to any 
known clinical diagnosis, it constitutes an undiagnosed 
illness due to the veteran's Gulf War Service.  38 U.S.C.A. § 
1117; 38 C.F.R. 
§ 3.317(a).  Thus, resolving all reasonable doubt in favor of 
the veteran, service 
connection for irritable bowel syndrome is granted.

E.  Entitlement to service connection for muscle and joint 
aches, to include as due to an undiagnosed illness.

After a careful review of the evidence delineated above, the 
Board concludes that service connection is warranted for 
muscle and joint aches, to include as due to an undiagnosed 
illness.  In this regard, the veteran's service medical 
records contain an entry dated in July 1991 from the Medical 
Aid Station Port of Al Jubail, Saudi Arabia, which indicates 
the veteran was subjected to Kuwaiti oil fire smoke during 
the total period of his deployment to Southwest Asia in 
support of Operation Desert Storm.

Outpatient treatment records from the Muskogee VAMC indicate 
the veteran complained of pain between his shoulder blades, 
as well as his right leg.  Lay statements from the veteran's 
family and friends indicate the veteran was healthy prior to 
his service in the Gulf.  They indicate the veteran 
complained of muscle and joint aches and spasms.  They also 
reveal the veteran missed days of work due to his symptoms.  
In a June 2002 statement, the veteran himself complained of 
muscle aches with no resulting diagnoses after seeing various 
medical providers.  
Upon VA examination in July 2002, the musculoskeletal and 
neurological evaluations were normal.  While the examiner 
indicated the veteran may or may not have undiagnosed 
illnesses related to Gulf War Syndrome, she stated that the 
veteran has had multiple complaints without specific 
diagnosis from a specialist in the past. 

In the instant case, based on the evidence above, the 
veteran, who is a Persian Gulf veteran, has been found to 
have signs or symptoms, which may be manifestations of an 
undiagnosed illness.  These signs or symptoms include muscle 
pain and joint aches. 38 C.F.R. § 3.317(b).  As muscle and 
joint aches, by history, physical examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis, 
they constitute an undiagnosed illness due to the veteran's 
Gulf War Service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  
While the Board notes there was some question as to presence 
of an undiagnosed illness related to the veteran's Gulf War 
service, resolving all reasonable doubt in favor of the 
veteran, service 
connection for muscle and joint aches is granted.

F.  Entitlement to service connection for depression and 
panic attacks, to include as due to an undiagnosed illness.

After a careful review of the evidence delineated above, the 
Board concludes that service connection is not warranted for 
depression and panic attacks, to include as due to an 
undiagnosed illness.  In this regard, the veteran's service 
medical  records are negative for any complaints or diagnoses 
of depression and/or panic attacks.  An entry dated in July 
1991 from the Medical Aid Station Port of Al Jubail, Saudi 
Arabia, indicates the veteran was subjected to Kuwaiti oil 
fire smoke during the total period of his deployment to 
Southwest Asia in support of Operation Desert Storm.

Outpatient treatment records from Muskogee VAMC indicate the 
veteran had questionable symptoms of post-traumatic stress 
disorder (PTSD).  Treatment notes from Fayetteville VAMC are 
negative for any complaints of depression or panic attacks.  
Lay statements from the veteran's friends and family indicate 
he complained of panic attacks.  Private medical records from 
Dr. C.A., Dr. R.T.K., Dr. A.L., Mayes County Medical Center, 
and Saint Francis Hospital are negative for complaints of 
depression or panic attacks. Records from Tulsa Neurology 
Clinic note the veteran was told he suffered from panic 
attacks.  An entry from Dr. B.B. dated in January 2002 
contains a diagnosis of panic disorder.

While the veteran had previously complained of depression and 
panic attacks, the veteran did not report any mental health 
problems upon VA examination in July 2002.  The veteran 
reported to the mental health examiner that he was not 
receiving any mental health treatment.  The veteran did not 
complain of depression or anxiety upon examination.  There 
was no diagnosis found along Axis I or II. 

The Board finds that the veteran, who is a Persian Gulf 
veteran, does not have a 'qualifying chronic disability' for 
purposes of VA compensation.  As noted above, while the 
record contains some complaints of depression and panic 
attacks, there is no evidence of any current disability in 
the most recent medical evidence of record, and in the 
absence of proof of a present disability, there is no valid 
claim presented.  See Brammer, supra.   Therefore, the 
preponderance of the evidence is against the veteran's claim.  
The evidence is not in relative equipoise and thus, the 
veteran may not be afforded the benefit of the doubt and his 
claim must be denied. See 38 C.F.R. § 3.102.

G.  Entitlement to service connection for a liver condition, 
to include as due to an undiagnosed illness.

After a careful review of the evidence delineated above, the 
Board concludes that service connection is warranted for a 
liver condition, to include as due to an undiagnosed illness.  
In this regard, while the veteran's service medical records 
are negative for any complaints or diagnoses of a liver 
condition, an entry dated in July 1991 from the Medical Aid 
Station Port of Al Jubail, Saudi Arabia, indicates the 
veteran was subjected to Kuwaiti oil fire smoke during the 
total period of his deployment to Southwest Asia in support 
of Operation Desert Storm.

Private medical records from Dr. A.L. dated in September 2001 
indicate the veteran reported a recent history of jaundice.  
A Chem-14 test revealed a minimally elevated bilirubin of 2.6 
and an elevated albumin level of 5.5.  Upon VA examination in 
July 2002, the veteran reported that increased bilirubin was 
discovered a year and a half prior to the examination.  He 
indicated his levels remained elevated with no resulting 
diagnosis.  In the comment section, the examiner indicated 
that the veteran may or may not have undiagnosed illnesses 
related to Gulf War Syndrome, but that he had multiple 
complaints without specific diagnosis from a specialist in 
the past.                                                                                                                                                                                                                 

In the instant case, based on the evidence above, the 
veteran, who is a Persian Gulf veteran, has been found to 
have signs or symptoms, which may be manifestations of an 
undiagnosed illness.  As a liver condition, i.e., elevated 
levels of bilirubin and albumin, by history, physical 
examination, or laboratory tests cannot be attributed to any 
known clinical diagnosis, it constitutes an undiagnosed 
illness due to the veteran's Gulf War Service.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a).  While the Board notes there was 
some question as to presence of an undiagnosed illness 
related to the veteran's Gulf War service, resolving all 
reasonable doubt in favor of the veteran, service connection 
for a liver condition, is granted.

H.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

After a careful review of the evidence delineated above, the 
Board concludes that service connection is not warranted for 
memory loss, to include as due to an undiagnosed illness.  In 
this regard, the veteran's service medical records are 
negative for any complaints or diagnoses of memory loss.  An 
entry dated in July 1991 from the Medical Aid Station Port of 
Al Jubail, Saudi Arabia, indicates the veteran was subjected 
to Kuwaiti oil fire smoke during the total period of his 
deployment to Southwest Asia in support of Operation Desert 
Storm.

Outpatient treatment records from Muskogee VAMC indicate the 
veteran complained of memory problems.  Treatment notes from 
Fayetteville VAMC are negative for any complaints of memory 
loss.  Lay statements from the veteran's friends and family 
indicate he complained of memory loss.  Private medical 
records from Dr. C.A., Dr. R.T.K., Dr. A.L., Mayes County 
Medical Center, Saint Francis Hospital, and Tulsa Neurology 
Clinic are negative for complaints of memory loss.  

Upon VA examination in July 2002, the veteran did not report 
any mental health problems.  The veteran reported to the 
mental health examiner that he was not receiving any mental 
health treatment.  The veteran indicated that his memory was 
"ok."  There was no diagnosis found along Axis I or II.  
The veteran informed the examiner that conducted the general 
medical examination, also dated in July 2002, that his memory 
problems had resolved.

The Board finds that the veteran, who is a Persian Gulf 
veteran, does not have a 'qualifying chronic disability' for 
purposes of VA compensation.  As noted above, while the 
record contains some complaints of memory loss, there is no 
evidence of any current disability in the most recent medical 
evidence of record, and in the absence of proof of a present 
disability, there is no valid claim presented.  See Brammer, 
supra.   Therefore, the preponderance of the evidence is 
against the veteran's claim.  The evidence is not in relative 
equipoise and thus, the veteran may not be afforded the 
benefit of the doubt and his claim must be denied. See 
38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for swelling of the neck 
and on the left side of the body, to include as due to an 
undiagnosed illness, is denied.

Entitlement to service connection for sinusitis is granted.

Entitlement to service connection for hypertension and 
cardiovascular symptoms, claimed as fluctuating blood 
pressure and heart rate changes, to include as due to an 
undiagnosed illness, is denied.

Entitlement to service connection for irritable bowel 
syndrome, claimed as  blood in the stool and stomach 
problems, to include as due to an undiagnosed illness, is 
granted.

Entitlement to service connection for muscle and joint aches, 
to include as due to an undiagnosed illness, is granted.

Entitlement to service connection for depression and panic 
attacks, to include as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for a liver condition, to 
include as due to an undiagnosed illness, is granted.

Entitlement to service connection for memory loss, to include 
as due to an undiagnosed illness, is denied.


	                        
____________________________________________
WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



